PER CURIAM.
The court, having examined the record and briefs in this cause, finds that the state is attempting to appeal from an oral order of a judge of the Criminal Court of Record of Dade County, Florida, which has been docketed in the Minute Book of the Clerk of the Criminal Court of Record in and for Dade County, Book 268, Page 427. The attempted appeal is from an oral order which quashed the criminal information in the cause on the grounds of former jeopardy. The State is apparently attempting to appeal under the authority of Gossett v. State, Fla.App.1966, 188 So.2d 836, an opinion of the Second District Court of Appeal.
This court expressly declined to follow the holdings in Gossett, supra, in the case of State v. Shedaker, Fla.App.1966, 190 So.2d 429.
The attempted appeal from an oral order in this cause be and the same is hereby dismissed, sua sponte, under the authority of State v. Shedaker, supra.